IWr. Justice Barker delivered the opinion of the Court. For the year 1891, appellee, by verbal contract, rented of appellant, the owner of a farm of 160 acres, the dwelling house situated thereon, forty-five acres in the northwest part of the farm and thirty-five acres in the southwest part, to be cultivated in corn, and twenty-three acres in the southeast part to be cultivated in oats. Between the forty-five acre tract and the twenty-three acre tract is a meadow patch of seven acres. When the grass on the meadow was ready for harvest, appellee cut and cared for it and delivered to appellant one-half of it in the stack. Appellee continued as tenant for the year 1892, under the same verbal agreement as obtained for the year 1891, except that he was not to have the twenty-three acre tract. After the agreement for the letting for the year 1892 was made, appellee hauled and distributed upon the meadow about seventeen loads of manure, and when the grass was ready to cut, made his arrangements to cut it; but appellant, during the temporary absence of appellee from home, had it cut, and against the protest of appellee had it cared for and stacked upon the farm. When appellee’s term expired and he moved from the farm, he undertook to take one-half of the hay, and did take two or three tons, when this replevin suit was commenced by appellant before a justice, of the peace. Appellant was defeated before the justice and also on appeal in the Circuit Court. The sole question is whether the seven acres of meadow was included in the letting. Appellee swears it was not, and is corroborated by three other witnesses, one of whom was present when the contract was made. ¡No error was committed Upon the trial and none in giving or refusing instruction. One instruction was given for appellee, nine were given for appellant, and five offered by him refused. Appellant had a fair trial. To decide the single disputed question of fact was within the peculiar provision of the jury, and we do not feel warranted in disturbing their finding. Judgment affirmed.